Citation Nr: 1000534	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anxiety neurosis/psychological disorder (claimed as mental 
condition).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from April 1964 to September 
1965.

The record reflects that in May 1973, the RO denied the 
Veteran's claim for service connection for a nervous 
condition.  Received from the Veteran in May 2006 was  his 
claim (VA Form 21-526) essentially requesting that his claim 
for service connection for a psychological disorder be 
reopened.  By November 2006 rating decision, the RO found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for anxiety 
neurosis/psychological disorder.  This matter comes before 
the Board of Veterans' Appeals (Board) from a January 2008 
rating decision of the Togus, Maine Regional Office (RO) of 
the Department of Veterans Affairs (VA) which also 
essentially concluded that new and material evidence had not 
been submitted to reopen the claim for service connection for 
anxiety neurosis/psychological disorder.  The August 2008 
statement of the case found that new and material evidence 
had been submitted, but denied the claim on the merits.

With regard to the issue on appeal, the Board notes that 
before it may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Received from the Veteran in March 2009 was his request for a 
videoconference hearing before the Board.  Received from the 
Veteran's representative in August 2009 was a letter in which 
the Veteran requested that his videoconference hearing, 
scheduled by the RO for September 2009, be canceled and 
rescheduled as soon as possible.  It was indicated that the 
Veteran wanted to contact a psychiatrist to discuss a medical 
opinion as well as obtain additional evidence.  He reported 
he had an appointment with his primary care doctor the next 
day, and believed he could "obtain a consult to speak with a 
psychiatrist fairly soon".  In December 2009, the Board 
granted the Veteran's request to reschedule his 
videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing at the RO, before 
a Veterans Law Judge, in accordance with 
the docket number of the appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

